Title: To George Washington from John Paterson, 16 April 1783
From: Paterson, John
To: Washington, George


                        
                            
                            Sir,
                            Hutts, Massachusetts Line April 16th 1783
                        
                        In consequence of your Excellency’s suggesting to me yesterday, a wish that I would give my opinion in what
                            parts of the United States posts should be established for its security and defence, I have naturely reflected on the
                            subject, and conceive that they ought to be established at the following places, viz. Oswego, Niagara, Detroit, and
                            Mishellemackanai, which I am persuaded will compleatly awe the savages, cut off the communication between those
                            inhabitating the east side of the lakes, and those on the west; it will also be a protection to the good citizens in those
                            parts, give the requisite confidence to people who may wish to become settlers there, and will, in due time, be productive
                            of salutary advantages to the public.
                        I am firmly of opinion that a force should always be maintained for the defence of West Point, and the
                            protection of the military stores, supposing that it will be made the grand arsenal of stores for the northern States. I
                            am clear that a garrison should be made at Penobscutt, as a protection to the inhabitants of the eastern parts of
                            Massachusetts, from the inroads of the indians; and conceive it will greatly facilitate the settlement of that country.
                        As to the number of Troops necessary for the purposes aforementioned, I think it must depend on the
                            importance of the different places, of which your Excellency is a competent Judge.
                        The being unacquainted with the southern states, precludes me from giving my opinion relative to the forces
                            necessary to be kept there, &c. I am with veneration and esteem, your excellency’s obedt servant
                        
                            John Paterson
                        
                    